Citation Nr: 0734930	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis of the neck, 
shoulders, arms, and right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.  The veteran testified 
before the undersigned Veterans Law Judge in September 2007; 
a transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

Arthritis of the neck, shoulders, arms, and right hand did 
not manifest during service or within one year of service 
separation; any current arthritis of the neck, shoulders, 
arms, and right hand is not otherwise to related to the 
veteran's service.


CONCLUSION OF LAW

Arthritis of the neck, shoulders, arms, and right hand was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in June 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The June 2003 letter was sent to the veteran prior to the 
September 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided the veteran 
regarding either of these elements, the Board notes that it 
has concluded that the preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on the veteran's claim.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Although a VA examination was provided in conjunction with 
the veteran's claim, no etiological opinion was obtained.  
After careful review of the record, the Board finds that a 
remand is unnecessary to obtain an etiological opinion 
because there is sufficient competent medical evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

In the present case, there is nothing in the record, other 
than the veteran's own lay statements, suggesting a link 
between his current disability and military service.  The 
Board acknowledges that there is evidence of an in-service 
right hand injury as well as a possible strain to the 
veteran's trapezius and right rhomboid; however, there are no 
other complaints during service, a negative clinical 
examination on separation, and no treatment for more than 
twenty years following service.  In light of such 
circumstances, the Board finds that there is no "indication 
that the claimed disability may be associated" with his in-
service injuries.  Thus, in light of the absence of any 
competent evidence suggesting a link between his current 
disability and service, VA is not required to afford the 
veteran a VA examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that the 
record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran asserts that he is entitled to service connection 
for arthritis of the neck, shoulders, arms, and right hand, 
and such disability is a result of his military service.  
Specifically, the veteran contends that his arthritis is the 
result of continuous wearing of damp clothing while stationed 
in Vietnam.  The veteran also testified at a September 2007 
Board hearing that he incurred a number of injuries during 
service which could have led to the development of his 
arthritis.

The veteran's service medical records are silent for any 
findings of arthritis during service.  However, his records 
corroborate his testimony regarding a number of in-service 
injuries.  First, a September 1967 service medical record 
reflects that the veteran reported falling in a ditch and 
landing on the right side of his upper back.  Examination 
revealed pain at the T5-6 level and pain upon stretching the 
trapezius.  X-rays were within normal limits.  The diagnosis 
provided is contusion, rule out strain of the trapezius and 
right rhomboid.  Also present in the veteran's service 
medical records is an April 1968 medical record which 
indicates that the veteran reported injuring his right hand 
in a fight.  X-rays of the hand and wrist, however, were 
negative, and no diagnosis was provided.  The veteran was 
evaluated for service separation in March 1969.  The 
examination report notes no clinical findings of abnormality 
related to the veteran's neck, shoulders, arms, and right 
hand.  

The Board finds that the absence of any evidence of a chronic 
disability, including arthritis, of the neck, shoulders, 
arms, or right hand, during service weighs against the 
veteran's claim.  The Board notes the veteran's contention 
that his disability began during service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which fails to demonstrate a 
diagnosis of arthritis of the neck, shoulders, arms, or right 
hand during service.

In addition to an absence of evidence of an in-service 
diagnosis or chronic problems, there is no competent evidence 
of any chronic problem following service separation.  There 
is also no competent evidence that the veteran was diagnosed 
with arthritis of the neck, shoulders, arms, or right hand 
within one year of service separation.  Thus, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007) (certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service).

Although the veteran testified that he continued to 
experience pain after service in his shoulders, neck, and 
arms, he did not seek treatment for such pain until February 
1995.  Moreover, when he finally did seek treatment, there 
was no mention of any longstanding complaints of pain dating 
to service.  The Board will generally afford contemporaneous 
evidence more probative weight than current statements.  In 
the present case, the Board finds the lack of any mention of 
the veteran's in-service injuries or complaints of pain 
dating to service more probative than his testimony that he 
has experienced pain since service.  

A lack of continuity of complaints related to the veteran's 
current disability weighs against his claim.  So does the 
twenty-six year lapse in time between the veteran's active 
service and the first recorded complaints of any arthritic 
problems of the neck, shoulder, arm, and right hand, 
including pain.  The Board observes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board notes that the absence of evidence of in-service 
incurrence or continuity of symptomatology indicating a 
chronic disability is not fatal to the veteran's claim.  In 
this regard, service connection may still be warranted if 
there is competent evidence establishing that the veteran's 
current arthritis of the neck, shoulders, arms, and right 
hand are related to any event or injury during service.  38 
C.F.R. § 3.303(d).

As noted above, the veteran sought treatment in February 1995 
for complaints related to this claim on appeal.  
Specifically, the veteran reported difficulty getting out of 
bed in the morning.  The examining physician, Dr. Kieval, 
noted that the veteran had "great difficulty" turning his 
head during the examination, as well as problems getting out 
his chair and up from the examination table.  His cervical 
spine range of motion was "markedly restricted," and a 
slight tightness was noted in both shoulders without 
effusion; examination of the elbows, hands, and wrists was 
negative.

Dr. Kieval indicated that the veteran had previously tested 
negative for the rheumatoid factor on two separate occasions; 
thus, rheumatoid arthritis was unlikely.  Rather, the joint 
distribution of the veteran's complaints, including the neck, 
spine, rib cage, hip, and shoulders, suggested seronegative 
polyarthritis, or spondyloarthropathy.  X-rays of the 
veteran's cervical spine revealed spondylosis at C5-6 and C6-
7; Dr. Kieval indicated that these findings had been there 
for awhile, and thus, were not related to his current 
symptoms.

The veteran continued to be treated by Dr. Kieval for 
seronegative spondyloarthropathy, and a July 2000 treatment 
note reflects that this diagnosis, in addition to involving 
the veteran's neck and shoulders, included his right and left 
hands.  In this regard, the veteran complained of pain in the 
base of his third and fourth digits of the right hand as well 
as his fourth digit of the left hand.  The diagnosis provided 
is seronegative spondyloarthropathy, flaring.

The above evidence demonstrates that the veteran has been 
diagnosed with a systemic, rather than a traumatic, form of 
arthritis affecting, to some extent, his neck, shoulders, and 
hands.  Such evidence weighs heavily against any finding that 
the veteran's claimed arthritis is the result of a traumatic 
injury from service.  Additionally, there is no competent 
medical evidence that his seronegative spondyloarthropathy is 
related to his active military service, including spending 
extended periods of time in wet clothing.  

In addition to seronegative spondyloarthropathy, the evidence 
shows arthritis of the cervical spine not related to his 
systemic arthritis.  Such arthritis, however, is not shown to 
be related to service.  The Board observes that there is no 
evidence of an injury to the veteran's cervical spine during 
service.  The only mention of an upper back injury is when he 
fell in a ditch; however, such injury resulted in pain at the 
T5-6 level, and not at the cervical spine.  Thus, the Boards 
find the evidence to be insufficient to establish service 
connection for arthritis of the neck.

The Board acknowledges the veteran's statements that his 
current arthritis of the neck, shoulders, arms, and right 
hand are related to his military service.  However, as above, 
he is not competent to provide statements regarding diagnosis 
or etiology.  See Espiritu, supra.  The Board must rely on 
the competent medical evidence of record in making its 
determination, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and in the present case, there is no competent 
medical evidence of record which indicates that the veteran's 
seronegative spondyloarthropathy or spondylosis of the 
cervical spine are related to his military service, including 
any in-service injury or time spent in wet clothing.  

Service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's claimed disability to his service.  
Moreover, evidence of an in-service injury, such as that to 
the veteran's right trapezius and rhomboid and right hand, is 
not enough to warrant service connection.  There must be 
evidence of a chronic disability resulting from such injury 
or competent medical evidence that a current disability is 
related to such injury.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  In the veteran's case, 
there is nothing in the record, other than his own lay 
statements, indicating that his current arthritis of the 
neck, shoulders, arms, or right hand is related to service.

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of arthritis, the nature of the veteran's 
current arthritis, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis of the 
neck, shoulders, arms, and right hand.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for arthritis of the neck, 
shoulders, arms, and right hand is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


